mt see sue department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend taxpayera ira x tee amount annuity a bank a bank b bank c i i financial specialist a date kak dear this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by additional correspondence submitted on date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ tke page ' the following facts and representations have been submitted under penalty of perjury in support of the ruling requested e _ represents that she received a distribution from ira x totaling taxpayer a age’ amount taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to errors made by financial specialist a which led to amount being placed in a non-ira annuity and non-ira accounts taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira x with bank a taxpayer a is a death in depended on to handle the family’s financial affairs _ who until taxpayer a asserts that that ira x was an individual_retirement_account within the meaning of sec_408 of the code maintains that application form where indicated claims that she thought the account was an ordinary savings account set up ira x for her in _ instructing has no investment experience and that only to sign the did not know death taxpayer a went to financial specialist a for financial following planning advice financial specialist a advised taxpayer a to close the ira and reinvest the proceeds in an annuity_contract two certificates of deposit and accounts in order to generate a greater rate of return according to taxpayer a financial specialist a never told nor did he explain the 60-day rollover requirement that the proceeds had to be reinvested in an ira savings on date taxpayer a withdrew amount from ira x following financial specialist a's instructions taxpayer a agreed to reinvest a portion of the proceeds in an annuity_contract financial specialist a completed an application_for a non-ira annuity for which he was also the producer taxpayer a signed the application which resulted in the issuance of annuity a a copy of the application form completed by financial specialist a was submitted with this ruling_request and confirms taxpayer a's assertions following financial specialist a’s instructions taxpayer a also reinvested the balance of the proceeds in two non-ira certificates of deposit at bank b and her two existing non-ira savings accounts at bank a and bank c respectively the amounts remain intact at the financial institutions where they were deposited taxpayer a became aware of financial specialist a’s erroneous advice in march when during the preparation of distribution reported on form 1099-r tax_return her accountant identified the taxable based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount contained in sec_408 of the code wk page gis i we le sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including wee p age pth vay poi give jugs errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with by financial specialist a upon whom failure to accomplish a timely rollover was due to errors made assertion that was relying for financial advice therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id at please address all correspondence to sincerely yours donzell h lifttéjohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose page cc
